DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A ‘Request for Continued Examination’, on 30 December 2021, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.  
	The ‘Response under 37 C.F.R. 1.114’, filed 30 December 2021, has been ENTERED and the presented allegations/arguments have been fully considered. 

Status of Claims
	Claims 19-30 are canceled.
	Claims 1-3, 15, 18, and 31 are amended.
	Claims 32-47 are added.
Upon further consideration and search along with the below indicated allowability of claims, ‘Species Election I – Cellular Pathway’, ‘Species Election II – Pathway Disruption Engine or Single Combination of Pathway Disruption Engines’, and ‘Species Election III – Pathogenic Variant along with the Corresponding Gene or a Single Combination of Pathogenic Variants along with the Corresponding Genes’ are hereby withdrawn.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The most relevantly identified references are U.S. Patent Application Publication No. 2018/0195123 (‘PTO-892’, mailed 16 March 2021; “JOHNSON”), U.S. Patent Application Publication No. 2021/0104321 (‘PTO-892’, mailed 14 July 2021; “LIPSKY”), U.S. Patent Application Publication No. 2009/0299646 (‘PTO-892’, mailed 16 March 2021; “SHAMS”). JOHNSON discloses methods for the genetic analysis of patient samples. LIPSKY discloses machine learning method for the correlation between genetic records and phenotypes. SHAMS discloses a system of machine learning applied to biological pathways. The ‘Response under 37 C.F.R. 1.114’, filed 30 December 2021, amends the claims. As persuasively argued on pages 10-13 neither JOHNSON nor LIPSKY, alone or in combination, teaches or suggest the trained pathway disruption engines comprising a plurality of trained models, wherein the trained models comprise: 1) at least  one pathway level machine learning model trained to identify dysregulation in the input transcriptome value set associated with the cellular pathway; 2) at least one module level machine learning model trained to identify dysregulation in the input transcriptome value set associated with the module; 2) at least one gene level machine learning model trained to identify dysregulation in the input transcriptome value set associated with the gene; and 
In view of the amendments to the claims along with the presented allegations/arguments in the ‘Response under 37 C.F.R. 1.114’, filed 30 December 2021, the rejections found in the ‘Final Office Action’, mailed 14 July 2021, have been overcome. No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 1-18 and 31-47 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636